Case 3:19-cv-18874-FLW-LHG Document 30 Filed 04/20/20 Page 1 of 1 PageID: 258


                           UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


          CHAMBERS OF                                         CLARKSON S. FISHER U.S. COURTHOUSE
       LOIS H. GOODMAN                                              402 EAST STATE STREET
 UNITED STATES MAGISTRATE JUDGE                                            ROOM 7050
                                                                       TRENTON, NJ 08608
                                                                          609-989-2114




                                                                   April 20, 2020

                                       LETTER ORDER

       Re:      TRACY BYNUM Derivatively and on behalf of Johnson & Johnson v. ALEX
                GORSKY, et al.,
                Civil Action No. 19-18874 (FLW) (LHG)


Dear Counsel:

       Before the Court is Plaintiff’s Motion for an Extension of Time, seeking an extension
until April 24, 2020 to Serve the Complaint on Defendant Tara Glasgow. [Docket Entry No.
27]. In response to Plaintiff’s Motion, the Court ordered the parties to advise by February 26,
2020 as to any objections. [Docket Entry No. 28]. No objections having been received, the
Court hereby GRANTS Plaintiff’s Motion [Docket Entry No. 27].


       IT IS SO ORDERED.




                                                     LOIS H. GOODMAN
                                                     United States Magistrate Judge
